Citation Nr: 0335405	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-03 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's left knee Osgood-Schlatter 
disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1996 to December 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, established service connection for left knee 
Osgood-Schlatter disease and assigned a 10 percent evaluation 
for that disability.  The veteran has been represented 
throughout this appeal by the Georgia Department of Veterans 
Service.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 10 percent for the veteran's left knee 
Osgood-Schlatter disease.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  


REMAND

In reviewing the report of the October 2001 VA examination 
for compensation purposes, the Board observes that the 
examination was conducted without the veteran's claims file.  
The Court has held that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Additionally, the report of the October 2001 VA examination 
for compensation purposes conveys that the veteran had been 
recently treated at a VA orthopedic clinic for left knee 
tendonitis.  Clinical documentation of the cited treatment is 
not of record.  In reviewing a similar factual scenario, the 
Court has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
left knee disability after 2000 including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after September 2001 be forwarded for 
incorporation into the record.

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his left knee Osgood-Schlatter 
disease.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should identify the limitation of 
activity imposed by the veteran's 
service-connected left knee disability 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's left knee 
disability upon his vocational pursuits.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 10 percent for 
his left knee Osgood-Schlatter disease.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



